Order entered February 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01140-CR

                                 MANUEL CORTEZ, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-30535-T

                                            ORDER
       The clerk’s record filed in this appeal does not contain a copy of appellant’s August 4,

2014 notice of appeal. Accordingly, this Court ORDERS the Dallas County District Clerk to

file, within TEN DAYS of the date of this order, a supplemental clerk’s record containing

appellant’s notice of appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE